Wagner, Judge,
delivered, the opinion oí the court.
This is a writ of error to Circuit Court of St. Louis county, which court sustained a demurrer to the plaintiff’s amended petition, and gave judgment for the defendant. The plaintiff alleged in her petition that she is the widow of Daniel Reardon, deceased; that the defendant is a corporation having charge of building, making and keeping in proper repair and condition the roads, turnpikes and public highways of St. Louis county, and particularly of a road known as the Bellefontaine road; that the defendant by various statutes is expressly authorized to levy taxes upon the inhabitants of said county of St. Louis for the purpose of keeping in repair the bridges, &o., and that at the time of the death of said Daniel Reardon was, and for a long time before had been, collecting such taxes; that on said Bellefontaine road there is a bridge across a stream known as Gingras river, and that through the neglect and default of said defendant to provide proper guards to said bridge necessary for the due protection of persons passing or travelling on and along said road, the said Daniel Reardon, when travelling on said Bellefontaine road and about to cross said bridge, at night, without any fault or negligence of his, stepped off of said bridge, and was then and there killed by the fall. The plaintiff alleged that by reason thereof she has been damaged in the sum of five thousand dollars, for which she asked judgment.
A county is a territorial subdivision, a quasi corporation, and is invested with corporate powers for certain purposes. The statute.laws of the State establish county courts, and prescribe their powers and duties, giving to them, among other things, the control and management of the county property, the power to levy taxes to defray the expenses of their respective counties, and also certain specific powers in respect to opening and repairing roads and highways.
The powers of the county court, and what precise relation it bears to the county, we are to ascertain from the numerous acts which have been passed from time to time by the Legislature, conferring jurisdiction upon it. It is nowhere declared *561that the county court is the general agent or representative of the county ; it is a part of the State government, with specific powers, duties and functions, generally local to the county, it is true, but derived from the State and not from the county, and subject to be altered or changed at the will of the Legislature, without regard to the will of the county. It acts independently of the county in obedience to State laws. Duties imposed upon the county court by the Legislature, it performs as acts of obedience to the Legislature directly, as a State functionary, and not as an agent of the county. It is true, it can bind the county in some contracts, subject it to some legal obligations, and appropriate its money to certain objects; but these powers it exercises by virtue of authority derived from the State Government, and in obedience to State laws.
The State Legislature has given to the county court of St. Louis county certain powers and duties in respect to roads and highways in that county, and even if we admit that the acts of the Legislature do fully impose upon the county courts the duty to construct and repair and keep in good order the bridges, and that the same acts confer upon it the means of accomplishing that duty, by the levying of taxes upon the property of the people of the county, does it then follow as a legal sequence that the county is responsible for special damages arising out of neglect in keeping a road or bridge in proper condition ? The duty is imposed not upon the county but upon the county court, nor has the county any power over districts and overseers.
By the law of England, the duty of keeping roads in repair devolved on the parishes, and this obligation was absolute and irrespective of any resources or means for that purpose ; it was founded on prescription and immemorial usage. But this never formed a part of the common law of Missouri. The law will not impose a duty where the means of performing it do not exist.
The counties, as such, have no control over the repair of roads ; thes choose the county court, and there their power *562ceases. The statute gives to the county court, in express terms, thfe care and superintendence of the highways and bridges of the county, and confers upon it all the powers requisite to the execution of the trust; and it derives all its authority, not through the county, but directly from the statute. The county has no authority to give any direction or instruction to the county court as to the proper performance of its duty.
Upon a whole view, therefore, of the plain provisions of the statute, we are led irresistibly to the conclusion that no such broad and onerous obligations rest upon the county.
But there is another consideration. The fact that no precedent exists for an action of this character, is very strong evidence that it cannot be maintained. Accidents and injuries on roads are of frequent occurrence, and it is singular if this remedy exists, that it should have remained undiscovered during the whole period of our State organization.
We have examined some of the cases referred to by the counsel for the plaintiff in error, from the New England States, and find that they have no bearing on this question, for the reason that the statutes in these States expressly pro vide that the towns shall be liable to actions at the suit of individuals for their private damages.
In Biddle v. the Prop’rs of the Locks and Canals on Merrimac Biver, (7 Mass. 169,) Ch. J. Parsons takes the distinction between quasi corporations and corporations created for the benefit of the corporators themselves, holding that the former are only liable to information or indictment for a neglect of duty, while the latter are liable to a civil action also, and cites the cases of Russell v. the Men of Devon, (2 Term. 669,) and the Mayor of Lynn v. Turner, (Cook, 86,) as authority for the distinction. And in Mower v. Leicester (9 Mass. 247) the court held that corporations created for their own benefit stood on the same ground in respect to liability as individuals; but that quasi corporations, created by the Legislature for purposes of public policy, are not responsible *563for the neglect of duties enjoined on them unless the action is given by the statute.
We see no error in the judgment of the court below.
Judgment affirmed.
Judge Holmes concurs;
Judge Lovelace absent.